In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-143V
                                         UNPUBLISHED


    SEAN FARRELLY,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: July 17, 2020
    v.
                                                              Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                   Stipulation on Damages; Influenza
    HUMAN SERVICES,                                           (Flu) Vaccine; Shoulder Injury
                                                              Related to Vaccine Administration
                        Respondent.                           (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

       On January 29, 2019, Sean Farrelly filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of his September 27, 2017 influneza (“flu”)
vaccination. Petition at 1; Stipulation, filed at July 15, 2020, ¶¶ 1-2, 4. Petitioner further
alleges that the vaccine was administered within the United States, that he suffered the
residual effects of his injury for more than six months, and that there has been no prior
award or settlement of a civil action on his behalf as a result of his injury. Stipulation at
¶¶ 3-5; see Petition at ¶¶18-19. “Respondent denies that petitioner sustained a SIRVA
Table injury or any other injury as a result of the flu vaccine.” Stipulation at ¶ 6.

       Nevertheless, on July 15, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $55,440.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                   IN THE UNITED ST ATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

SEAN FARRELLY,                                )
                                              )
                Petitioner,                   )       No. 19-143V
                                              )       Chief Special Master
        V.                                    )       Brian H. Corcoran
                                              )
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )

_______________
     Respondent.                              )
                                              )

                                         STIPULATION

        The parties hereby stipulate to the following matters:

        I. Sean Farrelly, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the ''Table"),

42 C.F.R. § 100.3(a).

        2. Petitioner received a flu vaccine on or about September 27, 2017.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that he suffered a shoulder injury related to vaccine administration

("SIRVA") within the Table timeframe following the flu vaccine. Petitioner further alleges that

he suffered the residual effects of this injury for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his alleged vaccine injury.

        6. Respondent denies that petitioner sustained a SIRVA Table injury or any other injury

as a result of the flu vaccine.
        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of$55,440.00 in the form of a check payable to petitioner. This amount
        represents compensation for all remaining damages that would be available under 42
        U.S.C. §300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C§ 1396

et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.




                                                     2
        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on September 27, 2017,

as alleged by petitioner in a petition for vaccine compensation filed on January 29, 2019, in the

United States Court ofFederal Claims as petition No. 19-143V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.



                                                  3
        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's shoulder injury

or any other injury or his current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION


I

I

I

I

I

I

I

I

I


                                                 4
Respectfully submitted,

PETITIONER:

  ~~
SEAN FARRELLY


ATIORNEY OF RECORD FOR                         AUTHORIZED REPRESENTATIVE
PETITI ER:                                     OF THE ATTORNEY GENERAL:
                                                                   [c__ _
       ROBERT HOWIE, JR.                               RINE E. REEVES
Howie Law, P .C.                               Deputy Director
2608 Hibernia Street                           Torts Branch
Dallas, TX 75204                               Civil Division
(214) 622-6340                                 U .S. Department of Justice
(214) 622- 6341 fax                            P.O.Box 146
                                               Benjamin Franklin Station
                                               Washington, DC 20044-0146


 AUTHORIZED REPRESENTATIVE OF                  ATTORNEY OF RECORD FOR
 THE SECRETARY OF HEALTH AND                   RESPONDENT:                         ,
 HUMAN SERVICES:                                GJ-a..u,... W ~ D ~
 Da&/J. ~                 for                      ~~                        [,~
TAMARA OVERBY                                  ALTHEA          KER DAVIS
Acting Director, Division of Injury            Senior Trial Counsel
Compensation Programs                          Torts Branch
Healthcare Systems Bureau                      Civil Division
Health Resources and Services Administration   U.S. Department of Justice
U.S. Department of Health and Human Services    P.O. Box 146
5600 Fishers Lane                              Benjamin Franklin Station
Parklawn Building, Mail Stop 08N146B           Washington, DC 20044-0146
Rockville, MD 20857                            (202) 616-0515



Dated:   _ r,,__
             / i_
                'S/_~- - - -
            '   I




                                           5